ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_05_FR.txt. 151

OPINION DISSIDENTE DE M. LEVI CARNEIRO

A

1. La première question à considérer par la Cour devrait être,
logiquement, la demande de jonction de l'exception au fond, pré-
sentée avec insistance par le conseil britannique.

La Cour ne l'a pas accordée — et j'étais de son avis. Mais,
comme je l’ai déjà signalé dans le cas de M. Ambatielos (Grèce c.
Royaume-Uni), j'estime nécessaire, pour décider de la juridiction
de la Cour dans le cas actuel, d'examiner certaines questions ou
certains faits qui peuvent concerner le fond et qui ne sont pas
controversés. .

L’appréciation sommaire de ces questions — sans les approfondir
et sans les préjuger — devient quelquefois nécessaire pour décider
la question préliminaire.

Dans le présent cas, cette nécessité est plus vivement imposée par
la nature des questions déjà soulevées, notamment la pluralité des
« moyens d’incompétence ». Je parlerai, plus avant, de l’invocation
des «principes généraux de droit international commun» et de
Vampleur de cette question qui doit étre appréciée maintenant et
qui se lie au fond de Vaffaire.

A l’occasion du jugement de l’exception d’incompétence dans le
cas de la Haute-Silésie polonaise, la Cour permanente a déclaré
qu’elle abordait l’examen de certaines questions

« quand même cet examen devrait l’amener à effleurer des sujets
appartenant au fond de l'affaire, étant bien entendu, toutefois,
que rien de ce qu’elle dit dans le présent arrêt ne saurait limiter
sa complète liberté d'appréciation, lors des débats sur le fond, des
arguments éventuellement apportés de part et d’autre sur ces
mêmes sujets ».

Personne ne pourrait fixer, mieux que ne l’a fait, dans la présente
affaire, le conseil du Gouvernement de l’Iran, les règles pour l’exer-
cice de cette faculté. Il a très bien dit : « La Cour peut retenir, pour
l'examen de l’exception préliminaire, les éléments de fond indispen-
sables » ; cet examen «portera sans doute de préférence sur des
éléments incontestés du fond » ; «leur discrimination est une ques-
tion de mesure et de prudence et de bonne administration de la
justice, sans qu'il soit possible d'établir entre les exceptions prélimi-
naires et le fond» une «cloison étanche ». (Plaidoiries, Distr. 52/

131 bis, p. 13.)

Dans la présente affaire, les Parties ont été obligées, par l’enche-
vêtrement des questions, de développer des considérations que
l'on pourrait théoriquement juger étrangères à la matière de

62
152 OPINION DISSIDENTE DE M. LEVI CARNEIRO

l’exception d’incompétence. Le jugement de l'exception ne pourra
pas être fait autrement.

2. Une autre observation préliminaire s'impose. On a insisté,
pour exclure l'intervention de la Cour, sur le caractère strictement
privé du litige actuel : il s’agit d’un contrat-concession entre le
Gouvernement de l'Iran et une société britannique.

La vérité est plutôt que ce contrat — que le Gouvernement
britannique a voulu même dans son mémoire considérer comme
s’il était une espèce de traité international — est du plus grand
intérêt au point de vue international; on peut dire qu’il a une portée
internationale.

J'accepte l'observation du Gouvernement iranien que ce contrat-
concession n'a pas été fait ni approuvé en 1933 par la Société des
Nations ou par son Conseil. Cependant, il est vrai que le différend
entre le Gouvernement iranien et le Gouvernement britannique,
résultant de la révocation du contrat-concession ci-dessus, a été
porté à la connaissance de la Société des Nations, et celle-ci a mani-
festé l'intérêt qu’elle portait à la préparation du contrat actuel.

On peut aussi admettre que, suivant les déclarations de membres.
du Gouvernement britannique au Parlement, portées à la connais-
sance de la Cour par les « Observations préliminaires » iraniennes.
(pp. 33-34), à ce même gouvernement appartient la majorité des.
actions de l’Anglo-Iranian Oil Company, et ce fait était connu
du Gouvernement iranien,

D'un autre côté, on sait bien que, maintenant plus que jamais,
toutes les affaires d'exploitation du pétrole ont une certaine réper-
cussion internationale — encore plus profonde quand il s’agit d’une
nation dont la situation géographique est celle de l'Iran.

Dans le contrat-concession de 1933, à l’article 22, on a établi
que si les arbitres indiqués par les parties ne se mettaient pas
d'accord, le troisième arbitre serait nommé par le Président ou
le Vice-Président de la Cour permanente. Les deux gouvernements.
— britannique et iranien — ont communiqué au Greffier de la
Cour cette disposition. (Plaidoiries, p. 103.)

Finalement, le Gouvernement iranien a insisté, dans ses déclara-
tions, sur la signification du contrat de 1933 comme expression
de la domination politique du Royaume-Uni sur l’Iran et il a
qualifié de «mouvement de libération nationale » le mouvement
de nationalisation de l’exploitation du pétrole — c'est-à-dire la
révocation de ce même contrat. Je montrerai plus loin que les.
actes de nationalisation comportent fréquemment un grand
intérêt international.

Devant toutes ces circonstances, je ne crois pas que l’on. puisse
considérer le contrat-concession de 1933 comme une simple

63
153 OPINION DISSIDENTE DE M. LEVI CARNEIRO

convention privée, et sa révocation comme une affaire d'intérêt
particulier exclusif.

Il est vrai que l’article 36, paragraphe 2, alinéa 4), du Statut
ne se réfère qu'à « l'interprétation d’un traité », alors qu'il devrait
mentionner « l'interprétation de tout engagement international » —
ce qui serait plus conforme à la portée de l'alinéa b) : « tout point
de droit international ». Cette expression est d’autant plus justifiée
si l’on considère que l'alinéa c) du même article 36, paragraphe 2,
mentionne « la réalité de tout fait qui, s’il était établi, constituerait
la violation d’un engagement international», et l'alinéa d) : «la
nature ou l’étendue de la réparation due pour la rupture d’un enga-
gement international ». Si la Cour peut connaître de ces conséquen-
ces d’un engagement international, comment justifier que sa juridic-
tion ne puisse pas être étendue à l'interprétation de tous engage-
ments internationaux et soit toujours restreinte à l'interprétation
des traités ?

Et si la Cour a pour objet la solution juridique des différends
internationaux, comment exclure son intervention dans un cas qui
menace la paix. internationale, seulement parce qu'il ne s’agit pas
de l'interprétation d'un traité interétatique ?

: La déclaration iranienne, reconnaissant comme obligatoire la juri-
diction de la Cour pour les différends « au sujet de situations ou de
faits ayant directement ou indirectement trait à l'application des
traités ou conventions acceptés par la Perse», on pourrait consi-
dérer comme acceptée cette juridiction dans des cas déterminés, vis-
à-vis de toutes les « conventions », dès qu’elles ont une portée inter-
nationale -— même si elles ne sont pas signées par les représentants
de deux gouvernements. Le contrat de l’Anglo-[ranian pourrait être
considéré comme une «convention» de portée internationale —
sinon internationale en elle-même — et le différend surgi tomberait
sous la compétence de la Cour.

Toutefois, cette interprétation de la déclaration de l'Iran pourrait
lui faire dépasser la portée de la juridiction de la Cour, limitée par
l’article 36, paragraphe 2 ; elle serait étendue à l'interprétation de
tout « engagement international », ce qui me paraît désirable mais
n'est pas encore établi. L’acte-concession de 1933 n'étant pas un
traité, il résulte que le différend sur son application ne justifie pas la
compétence de la Cour. Quand même, je crois intéressant de signaler
ce point, parce que j'espère que la compétence de ja Cour évoluera
dans le sens indiqué, par la jurisprudence ou par la loi. Dès mainte-
nant, ces considérations devraient influencer la détermination de la
jurisprudence de la Cour.

3. Après, avoir reconnu que la juridiction de la Cour résulte du
consentement des États, on devrait nécessairement vérifier comment

64
154 OPINION DISSIDENTE DE M. LEVI CARNEIRO

l'Iran avait accepté cette juridiction. On a apprécié longuement la
portée de la déclaration du Gouvernement persan, du 2 octobre
1930, ratifiée le 19 septembre 1932.

Du côté iranien, on prétend que les mots «et postérieurs à la
ratification de cette déclaration » se rapportent à « traités ou conven-
tions ». Alors, sous la juridiction de la Cour tomberaient seulement
les différends soulevés au sujet de situations ou de faits ayant trait
à l'application de traités postérieurs à la date du 19 septembre 1932.

Du côté britannique, on soutient que les mêmes mots « et posté-
rieurs à la ratification » se rapportent à «situations ou faits ».
Suivant cette interprétation, la Cour aurait juridiction dans tous
les différends postérieurs à la ratification de la déclaration au sujet
de situations ou de faits, qui seraient aussi postérieurs à cette
ratification, sur l’application des traités acceptés par la Perse,
quelle que soit leur date.

Même du point de vue grammatical, on a justifié l’une et l’autre
de ces deux interprétations antagonistes. Sans doute, plus que les
éléments de l'interprétation grammaticale, doivent prévaloir, dans
le cas actuel, les considérations d'ordre historique et politique.
D'autant plus qu'il s’agit d’un document qui, peut-être, a été
rédigé par une personne qui ne connaissait pas parfaitement les
nuances de la langue française. Mais il est certain que, même au
point de vue historique et politique, on a présenté plusieurs argu-
ments à l’appui de l’une et de l’autre interprétation.

Au point de vue du droit international, le Gouvernement ira-
nien a observé que les limitations mentionnées dans la déclara-
tion ne doivent pas être appréciées restrictivement parce qu'elles
empiètent sur le domaine de la souveraineté nationale.

On aurait pu y opposer une autre considération, que je
considère plus pertinente: c’est que les restrictions aux termes
de l’article 36 du Statut ne sont pas autorisées — et sont même
exclues — par cette disposition du Statut. En vérité, l’article 36,
paragraphe 2, permet que les États déclarent accepter la juridiction
de la Cour «sur tous les différends d’ordré juridique ayant pour
objet » les sujets indiqués dans les alinéas a), b), c), d).

L’acceptation ne pourrait pas être faite avec exclusion d’une ou
de plusieurs de ces catégories. Le n° 3 du même article 36 indique
les seules restrictions que les États peuvent établir — en exigeant
la réciprocité de la part de plusieurs ou de certains États, ou limitant
un délai.

A mon avis, on ne pourrait pas admettre d’autres restrictions
ou conditions. Mais il est vrai que l’on a admis largement la pratique
d’autres restrictions à cet article 36, insérées dans les déclarations
nationales. Ainsi, on a trop facilité l’acceptation de la jufidiction
de la Cour — avec des restrictions qui la rendent douteuse et
controversée. La Cour ne peut établir lVobservance du Statut

65
155 OPINION DISSIDENTE DE M, LEVI CARNEIRO

rejetant les acceptations de sa juridiction faites sous réserve de
conditions non autorisées par le Statut. La déclaration même de
la Perse est bien démonstrative des excès permis, parce qu'elle se
réfère strictement aux traités « acceptés par la Perse » — condition
subjective d'appréciation très difficile. Ainsi, la Cour voit son action
freinée et restreinte par les termes de ces clauses et par les contro-
verses qu'ils provoquent sur l'étendue de sa juridiction.

4. J'ai essayé de vérifier si la juridiction de la Cour n'aurait pas
un autre fondement qui exclurait la controverse sur l'interprétation
de la déclaration iranienne, c’est-à-dire si, même en acceptant
l'interprétation iranienne — suivant laquelle la juridiction de la
Cour serait restreinte aux différends fondés sur des traités posté-
rieurs au 19 septembre 1932 —, il n’y a pas fondement pour cette
juridiction dans le cas actuel.

Je me suis abstenu d'interpréter la déclaration iranienne et de
fixer la portée de l'échange de notes de 1928, Même parmi les traités
signés par la Perse, de 1929 à 1937, invoqués par le Gouvernement
britannique, mon appréciation se limite à ceux qui sont « postérieurs
à la ratification de la déclaration », postérieurs au 19 septembre
1932. Dans cette condition se trouvent les traités de la Perse avec
le Danemark, du 20 février 1934, avec la Suisse, du 25 avril 1934,
avec la Turquie, du 14 mars 1937.

Le contrat-concession du 29 avril 1933 est lui aussi postérieur à
la ratification de la déclaration iranienne. Comme je lai dit (n° 2),
je ne le considère pas comme un traité, malgré les circonstances
mentionnées plus haut.

5. Partant, je réduis la controverse à des proportions minimes :
j'accepte argumentandi gratia que la déclaration iranienne admette
la juridiction de la Cour seulement en rapport aux traités postérieurs
au 19 septembre 1932. Je dois vérifier si les traités avec le Danemark,
la Suisse et la Turquie répondent à cette condition et s'appliquent
aux ressortissants britanniques, et si le gouvernement est fondé à
se plaindre de l'infraction du Gouvernement persan à ses obli-
gations concernant le traitement des ressortissants britanniques.

6. Ainsi restreinte, la question est simplifiée et gagne en impor-
tance, devenant une question doctrinale de la plus haute valeur.
Il ne s’agit pas seulement de savoir si la Cour est ou n’est pas compé-
tente dans le cas actuel. Elle vise à fixer le rôle de la Cour quant
à la surveillance des principes du droit international et de l’organi-

66
156 OPINION DISSIDENTE DE M. LEVI CARNEIRO

x

sation internationale — et méme peut-étre a
d’être.
7. Dans le traité du 4 mars 1857 il a été convenu entre la Perse
et le Royaume-Uni, à l’article IX, que
«le traitement accordé à leurs sujets respectifs et à leurs intérêts
commerciaux sera également, à tous les égards, le même que celui

dont bénéficient les sujets et les intérêts commerciaux de la nation
la plus favorisée ».

justifier sa raison

Dans le traité du 9 février 1903 les deux gouvernements ont
convenu (article IT} que les sujets des deux pays ainsi que les impor-
tations de l’un dans l’autre

«continueront à jouir, sous tous les rapports, du régime de la nation
la plus favorisée ».

Il est intéressant de noter que dans la publication de ce dernier
traité dans la collection de Felix Stoerk (Nouveau Recueil général de
fraités, 2% série, tome XXXI, p. 506) il y a omission des mots
référant aux « sujets » qui se trouvent dans les publications officielles
(British and Foreign State Papers, vol. XCVI, p. 51 ; Treaty Series,
n° 10).

Ensuite, par plusieurs traités — du 28 x1 1928, du 17 II 1929,
du g v 1929, du 29 x 1930, du 20 11 1934, du 25 Iv 1934, du 14 II
1937 — l'Iran s’est obligé à accorder aux ressortissants de l'Égypte,
de l'Allemagne, de la Belgique, de la Tchécoslovaquie, du Danemark
et de la Suisse, et par échange de notes, à plusieurs dates, à ceux de
la Turquie, des États- Unis, des Pays-Bas et de l'Italie, «en ce qui
concerne leurs personnes et leurs biens », le traitement conformé-
ment «aux principes et à la pratique du droit commun international ».

Le Gouvernement du Royaume-Uni prétend que cette même
garantie s'étend aux ressortissants britanniques, en vertu de ces
traités et de la clause de la nation la plus favorisée, et que l'attitude
du Gouvernement iranien envers la société anglaise « Anglo-
Iranian Oil Company », qui souleva le différend auquel se reporte
la requête, constitue une violation du droit international commun.

Il me semble que, dans ces conditions, le différend tombe
sous le coup de la déclaration iranienne d’acceptation de la
juridiction de la Cour — même si l’on accepte l'interprétation
que lui donne maintenant le Gouvernement de l'Iran. Les trois
traités — avec le Danemark, la Turquie et la Suisse — garan-
tissant le respect du droit international — sont des années 1934
et 1937, c'est-à-dire postérieurs à la ratification de la déclaration
iranienne,

8. Malgré la clarté de cette conclusion, on y a opposé plusieurs
objections d'importance. On a abandonné quelques-unes de ces
objections, et ce fait même et la multiplicité des objections sont
bien significatifs d’un effort prolongé en vue d’ébranler la conclusion
présentée.

67
157 OPINION DISSIDENTE DE M. LEVI CARNEIRO

Dans les plaidoiries, on a soulevé deux objections. On a dit
que l'observation du droit international commun, envers les
ressortissants britanniques, ne découlerait pas des traités de
1934 et de 1937, mais de traités bien plus anciens — les traités
de.1857 et de 1903 qui ont établi la clause de la nation la plus
favorisée : ceux-ci seraient le principal, les autres seraient l’acces-
soire, On a ajouté que l'acte de nationalisation de l'exploitation
du pétrole n’enfreint aucune règle de droit international
commun, c’est-à-dire que le Gouvernement de l’Iran, étant obligé
de donner aux ressortissants britanniques les garanties du droit
international commun, n’était pas empêché de nationaliser l’ex-
ploitation du pétrole pour laquelle il avait passé contrat en 1933
avec une société britannique.

Je n’accepte ni Pune ni l’autre de ces deux objections.

9. En ce qui est de la première objection, il me semble évident

que les ressortissants britanniques ont eu, de l’Iran, la garantie
« des principes et de la pratique du droit commun international »,
non en vertu des vieux traités de 1857 et de 1903 — antérieurs
à la déclaration iranienne — mais par la force des traités de 1934
et de 1937, postérieurs à cette même déclaration. À ce point de
vue, les actes principaux sont les deux derniers traités, non les
deux antérieurs. Les deux premiers traités établissaient la clause
de la nation la plus favorisée ; mais cette clause, par elle-même,
ne donnerait pas aux ressortissants britanniques la garantie « des
principes et de la pratique du droit international». Ils ont reçu
cette garantie, en vertu de la clause de la nation la plus favorisée,
consignée dans les traités précédents, quand la même garantie
a été donnée aux ressortissants du Danemark, de la Turquie
et de la Suisse. La clause mentionnée a agi seulement pour
amplifier et étendre aux ressortissants britanniques les conces-
sions faites à d’autres étrangers par les traités de 1934 et
de 1937. Cette amplification de la portée des trois derniers
traités n'a pas eu lieu, ne pouvait pas avoir lieu avant la rati-
fication de ces mêmes traités. Or, il s’agit de traités « postérieurs »
à la déclaration iranienne. Le différend, qui a surgi sur l’allégation
de la violation de cette garantie, tombe ainsi sous le coup de
cette déclaration, même si l’on accepte l'interprétation que lui
donne, dans le procès actuel, le Gouvernement iranien.
. Le mécanisme de la clause de la nation la plus favorisée est
bien connu. Elle n’agit pas seule, par elle-même ; éventuellement,
elle agit sur le traité ultérieur qui concède quelque avantage à
une autre nation et rend, tout de suite, extensif à la nation
favorisée ce même avantage.

Ainsi, l'effet de cette clause est, comme l’a dit Visser, com-
plémentaire. (Ito, La clause de la nation la plus favorisée, p. 36.)
Elle ne donne, par elle-même, aucun droit; elle peut ne pas avoir
d’application et rester inutile. Or, les droits ou avantages concédés

68
158 OPINION DISSIDENTE DE M. LEVI CARNEIRO

à un tiers État n'existent pas, ni pour cet État même ni pour
l'État favorisé, avant la concession expresse. Aussi, les droits
ou avantages ne subsistent pas pour l'État favorisé si la concession
faite à un autre État vient à être abrogée. (Raphaël A. Farra,
Les effets de la clause, etc., p. 67; Josef Ebner, La clause de la
nation, etc., pp. 149-150; Marcel Sibert, Traité de droit tnter-
national public, II, p. 255.) C’est-a-dire que la clause ne produit
aucun effet permanent — mais seulement contingent, tant qu'il
y a un autre traité dont elle amplifie la portée.

Oppenheim la considère comme une règle de droit, « mais une
règle de droit dont le contenu est incertain, parce qu’il dépend d’un
événement futur, c’est-à-dire des concessions qui seront accordées
aux États tiers ». (La clause de la nation, etc., p. 26.) La clause est
seulement une garantie conditionnelle de concession future, une
promesse ou un engagement à concéder à un Etat, ou à ses ressortis-
sants, les mêmes avantages accordés, ou qui viendraient à être
accordés à d’autres États et aux ressortissants d'autres Etats.

On voit que ce sont les traités de l'Iran avec le Danemark, avec
la Turquie et avec la Suisse, en 1934 et 1937, qui ont octroyé
aux ressortissants britanniques la garantie, pour leurs personnes et
leurs biens, des principes communs de droit international et non
pas les traités avec le Royaume-Uni de 1857 et de 1903. Le différend
actuel porte sur la violation de ces garanties, c’est-à-dire qu'il a
trait directement à application des traités postérieurs à la ratifica-
tion de la déclaration du 2 octobre 1930. Par là, même en suivant
l'interprétation iranienne de cette déclaration, le cas actuel est de
la compétence de la Cour.

10. Avant de considérer la deuxième objection, je me permettrai
de signaler l’importance de la question qu'elle soulève.

La Cour se trouve, suivant ce que j'ai dit, en face d’une allégation
d'infraction positive aux dispositions de deux traités postérieurs
à la déclaration iranienne de 1932 ; cette allégation semble prima
facie fondée. Même en adoptant l'interprétation que le Gouver-
nement iranien donne de sa déclaration d'acceptation de la juridic-
tion de la Cour, cela me suffit pour considérer la Cour comme
compétente dans le cas actuel. Il y eut infraction aux dispositions
d'un traité, à l’ombre duquel des ressortissants britanniques ont
investi dans le territoire iranien des sommes considérables, qui leur
ont certainement rapporté des profits immenses, mais desquelles
ils sont maintenant dépossédés sans compensation immédiate.
C'est là une infraction aux principes fondamentaux du droit inter-
national contemporain, à des principes consacrés par la légis-
lation, la jurisprudence et la doctrine des pays civilisés.

Par cette raison, je considère que la deuxième objection porte
la controverse à son point culminant, en niant, dans le cas actuel,
l'infraction au droit international.

69
159 OPINION DISSIDENTE DE M. LEVI CARN EIRO

11. Cette objection soulève une question du plus grand intérêt
doctrinal et qu'il faut également considérer, car les Parties
l'ont débattue longuement et brillamment ; dans le cas actuel, il
s'agirait de « nationalisation » et non de simple « expropriation » :
ce sont là deux choses profondément distinctes ; dans le cas de
nationalisation, l'indemnisation peut ne pas être intégrale et la
nationalisation ne contrarie aucun principe de droit international.
On a dit qu’il n’y a pas de « règle de droit des gens positive relative
à la matière de nationalisation »: c’est un acte politique. Encore
une fois, par ce motif, la Cour serait incompétente.

Cependant, il est indéniable que la nationalisation et l’expro-
priation sont parfois liées. La nationalisation peut entraîner
l’expropriation. Quand «l'installation d’un service public absorbe une
entreprise privée, il y aura expropriation de celle-ci. L'installation
du service public n’est pas l’expropriation ; mais dans plusieurs cas,
le présuppose. » (Henry Laufenberger, L'intervention de l'État en
matière économique, pp. 268-269.)

La loi iranienne du 1° mai a décrété expressément «l’expropria-
tion » de la Compagnie Anglo-Iranian. D’autre part, la nationalisa-
tion n'est pas toujours un acte exclusivement politique ; elle peut

                                                          

celle qui se présente dans le cas actuel : l'État peut- -il exercer la
nationalisation, exproprier la concession, quand il s’est obligé à la
respecter toujours ? En d’autres termes, l'État peut-il renoncer à/ou
restreindre, l'exercice de son police power ? Évidemment, on ne peut
considérer maintenant cette question : elle porte entièrement sur
le fond de l'affaire.

Même dans l’expropriation, il y a l’acte préliminaire de déclaration
de nécessité ou d'utilité publique, que l’on considère générale-
ment comme une question politique échappant à l'appréciation
judiciaire.

12. Je reconnais que la nationalisation, dans certains cas ou sous
certains aspects, n’intéresse pas le droit international, notamment
quand il n’y a pas discrimination entre nationaux et étrangers.
Le Gouvernement de l'Iran a bien cherché à montrer que ses lois
n’ont pas fait cette discrimination. Je reconnais que les deux lois de
nationalisation ne contiennent pas un mot qui traduise une telle
discrimination. Mais, vraiment, il s’agit de « nationalisation » et non
d’étatisation, que souvent on désigne par ce méme mot. Cela signifie
alors précisément l’exclusion des étrangers. Je crois même que les
deux lois iraniennes n'ont été appliquées qu’à la compagnie britan-
nique : la loi du ret mai détermine l’expropriation de cette seule
compagnie.

13. On a signalé que la plupart des décisions arbitrales qui ont
été invoquées, exigeant en matière d'indemnisation une indemni-
sation totale sinon préalable, remontent au siècle dernier et on a

79
160 OPINION DISSIDENTE DE M. LEVI CARNEIRO

douté que «cette Cour puisse, au milieu du xx siècle, dire qu'il
existe actuellement une règle du droit des gens conforme à la pra-
tique des nations civilisées, qui interdit aux États de faire prévaloir
leur loi de nationalisation sur les droits que des particuliers étrangers
tireraient d’actes de concession ».

On a invoqué les études sur la nationalisation a l’Institut de
droit international, au cours desquelles on est arrivé 4 désirer, de
lege ferenda, «une certaine réglementation juridique de nature a
assurer au droit individuel un minimum de protection qu’il ne
trouvait pas dans le droit des gens positif actuel ». Je veux rappeler
que le projet initial de M. de La Pradelle — le même professeur qui,
comme on l’a dit, voudrait faire table rase, devant le phénomène
moderne de la nationalisation, de toute l’ancienne jurisprudence
relative aux expropriations — et le projet définitif, publiés tous deux
dans l'Annuaire de 1950 (pp. 67-132) (tout en considérant que dans
les cas de nationalisation sont admissibles «des conditions plus
accessibles pour ne pas être prohibitives: il suffira de l'utilité publi-
que, d’une indemnité basée sur les possibilités du débiteur, raison-
nablement considérées, dans un paiement échelonné sur un délai
normal»), reconnaissaient, en même temps, le caractère international
de l’acte de nationalisation, déterminant : « c'est à l’État lui-même
qu'il appartient de se saisir de l’atteinte portée à son économie
extérieure par les mesures internes de l’État nationalisateur, afin
d’en obtenir le redressement » (article 12). Par cette considération,
le projet écartait la règle selon laquelle l'instance internationale ne
peut être saisie qu'après l'épuisement des voies de recours internes
(article 13).

Le dispositif fondamental du projet était l’article 5 :

« La nationalisation, acte unilatéral de souveraineté, doit res-
pecter les engagements valablement conclus, soit par traité, soit
par contrat. Faute de ce respect, il y aura déni de justice donnant
lieu non pas à une simple indemnité, valeur par valeur, mais à
des dommages-intérêts, à caractère pénalisateur. »

L'article 9 ajoutait :

« Les étrangers ont droit au traitement international, alors même
qu'il serait supérieur au traitement national. »

Le projet exigeait l’appréciation de tribunaux spéciaux à compé-
tence technique marquée (article 13). Tous ces. dispositifs furent
incorporés au projet définitif de résolution.

7x
161 OPINION DISSIDENTE DE M. LEVI CARNEIRO

Il est vrai que la discussion a repris à la session de cette année, à
Sienne. On y a vu des propositions bien plus « avancées ». Ces progrés
de la doctrine sont bien moins importants que ceux que l’on ferait
dans la législation ou dans la jurisprudence de la Cour.

Le fait que ces discussions prolongées ont eu lieu au sein de 1’ Insti-
tut montre la répercussion de la nationalisation dans le droit inter-
national. La multiplicité des traités réglant l’indemnisation des
étrangers à la suite des actes de nationalisation en plusieurs pays
d'Europe, les paiements étant faits de gouvernement à gouverne-
ment, confirme aussi le caractère de droit international que la natio-
nalisation prend souvent.

14. Chacun de nous garde, inévitablement, au sein de la
Cour, sa formation juridique, certains traits de ses activités juridi-
ques antérieures dans son pays d’origine. C’est inévitable et c’est
même justifié parce que, dans son ensemble, la Cour doit représenter
les « grandes formes de civilisation et les principaux systèmes
juridiques du monde » (Statut, article 9), et appliquer « les principes
généraux de droit reconnus par les nations civilisées ». (Statut,
article 38, I, c).)

Dans ces conditions, je me permets de signaler qu’au Brésil,
malgré l’avancement de la législation sociale et malgré certaines
restrictions des droits des propriétaires — notamment en matière
de location —, la jurisprudence de la Cour suprême garantit rigou-
reusement l'indemnisation juste, intégrale et préalable du proprié-
taire exproprié. En matière de nationalisation, la Constitution
actuelle, promulguée par l’Assemblée nationale en 1946, contient
ce dispositif :

« L'Union fédérale pourra, par une loi spéciale, intervenir dans
le domaine économique et prendre le monopole de certaine indus-
trie ou activité. L'intervention sera basée dans l'intérêt public et
limitée par les droits fondamentaux assurés dans cette Constitu-
tion. » (Article 140.)

Parmi les garanties constitutionnelles, il y a celle du droit de
propriété, sous réserve de l’expropriation «pour nécessité ou
utilité publiques, ou par intérêt social, moyennant préalable et
juste indemnisation en argent ». {Article 141, par. 16.)

Mais je sais bien que dans chaque pays, les mesures de nationali-
sation ont été influencées par la conception de la propriété de l’État,
l'indemnisation pouvant même être exclue à titre de pénalité pour
l’attitude des anciens propriétaires (Joyce Gutteridge, « Expropria-
tion and nationalization » in The International and Comparative Law
Quarterly, janvier 1952, pp. 14-28).

72
162 OPINION DISSIDENTE DE M. LEVI CARNEIRO

15. Peut-être ne s'agit-il pas, dans le cas actuel, du « droit des
gens positif » — ce qui pourra être seulement le droit strictement
consolidé dans les traités ou conventions. Aucun traité ne mentionne
de manière détaillée chacun des « principes de droit international »
que les États doivent respecter. Les « principes du droit inter-
national commun » précèdent, inspirent et dominent les traités ;
ils découlent des traités, de la doctrine et de la législation générale.
D'autre part, il n’y a dans le droit contemporain aucun principe
plus beau ni plus fécond que celui de la répartition des charges
et des dommages. Quand ül s’agit de dommage souffert par quelque
membre de la collectivité dans l’intérêt même de celle-ci, il n’est
pas juste que seulement le membre directement atteint doive
supporter tout le poids du sacrifice.

A mon avis, il doit en être ainsi dans des cas de nationa-
lisation d'entreprises déjà installées. Mais, si l’on invoque encore
Pintérét de la collectivité pour justifier, dans ces cas-là, une
indemnisation incomplète, au contraire de ce qui se passe dans
les cas d’expropriation, il faudra reconnaître que cette considé-
ration ne peut pas valoir par rapport aux étrangers qui, par le
fait même de la nationalisation, sont écartés de la collectivité
nationale favorisée par tel acte. I] n’y a pas de raison pour les
soumettre — comme on pourra prétendre eu égard aux nationaux
— à un «sacrifice plus étendu» que celui imposé dans les cas
d’expropriation. Cela découle des principes de traitement des
étrangers consacrés par le droit international contemporain.

On ne pourra prétendre que les conditions actuelles de la vie
internationale aient écarté cette considération. Au contraire, je
crois qu'elles ont valorisé cette considération — devenue une
condition de la coopération internationale dans le domaine
économique et financier. Quand tant de pays ont besoin de
capitaux étrangers pour le développement de leur économie, ce
serait non seulement une injustice mais une erreur grave de
soumettre ces capitaux, sans aucune restriction ni garantie, aux
éventualités de la législation des pays où ils ont été appliqués.

16. Je suppose que le devoir primordial de la Cour est de veiller
à l’observation du droit international et de favoriser son dévelop-
pement. Au premier examen du cas actuel, je ne peux pas exclure
la possibilité — au moins, la possibilité — de ce que le Gouver-
nement de l'Iran ait enfreint «les principes et la pratique du droit
international commun », qu'il s'était obligé à respecter envers les
ressortissants britanniques. Au contraire, des indices très graves
témoignent de cette infraction.

Je reconnais que la simple invocation des « principes du droit
international » assurés par les traités mentionnés ne suffit pas pour
justifier la compétence de la Cour. Il faut vérifier si cette invoca-
tion est acceptable.

73
163 OPINION DISSIDENTE DE M. LEVI CARNEIRO

Le distingué conseil du Gouvernement iranien a rappelé la
«jurisprudence constante» de la Cour permanente, «suivant
laquelle il ne suffit pas qu’une demanderesse invoque des traités ....
pour qu’à la faveur de ce prétexte elle soumette à la Cour des
demandes qui sont sans rapport avec la base juridique qu’elle
invoque. La Cour doit vérifier si prima facte il existe un rapport. »
(Plaidoiries, Distr. 52/131, p. 60.)

Sans approfondir maintenant l'examen des actes et des affir-
mations du Gouvernement iranien plus qu'il n’est nécessaire pour
décider sur l’exception présentée, je crois indispensable de signaler
la violation, au moins apparente, des principes généraux du droit
international commun, par déni de justice, par suppression de
garanties irrécusables aux ressortissants britanniques en Iran. Cet
examen préparatoire est encore nécessaire pour montrer que
certaines propositions du Gouvernement iranien, visant à exclure
la compétence de la Cour, sont mal fondées.

Il faut considérer la situation que la Cour a été appelée à trancher.
On verra que si ce cas, malgré sa pertinence, sa gravité et l'évidence
des violations du droit international qu’il présente, échappe à la
juridiction de la Cour, le Statut doit être corrigé pour éviter que
puisse se répéter une autre fois l’omission d'aujourd'hui.

17. La loi du rt mai détermine « l’expropriation » de la Com-
pagnie. Comment cela s’est-il fait ? Par un procès judiciaire ? Manu
militart ? Je n’en sais rien.

Je note que le Gouvernement iranien, dans ses « Observations »,
mentionne la compagnie britannique comme «ex-compagnie ».
C'est la même expression que celle de la loi du 1° mai: « former »,
ou en français «ancienne ». C'est-à-dire qu’on considère que, en
conséquence des décrets de nationalisation, la compagnie a cessé
d'exister.

Le mémoire iranien affirme qu'aucune assemblée législative ne peut
être liée par des précédents. Par là, on arriverait à ne pas admettre
de droits acquis. On se base sur une citation de Jèze. Cette citation,
faite dans le mémoire iranien et que l’on dit appuyée par Duguit,
Hauriou et Barthélemy, montre bien l’ampleur de la compréhension
iranienne de l’action du Parlement. D’après elle, il n’y aurait pas
de droits acquis. Le Parlement pourrait, à tout moment, annuler
librement le contrat-concession de l’Anglo-[ranian.

Mais le défendeur n’a pas fait attention aux mots de Jèze, qu'il
a transcrit à la page 11 de son mémoire. Il se rapporte « à la
situation juridique générale, impersonnelle ».

Il ne s’agit pas de situations individuelles, de contrats, de
concessions, comme dans le cas actuel, de l’Anglo-Iranian Oil

Company. Sur le cas particulier de ces situations, la leçon de
74
164 OPINION DISSIDENTE DE M. LEVI CARNEIRO

Jèze, si je ne me trompe pas, est tout à fait opposée, Voici ce
qu'il a écrit dans le même livre:

« La situation juridique individuelle ne peut être modifiée par
la loi. L'acte juridique qui a créé cette situation ne peut pas être
retiré, rapporté, modifié par une loi. Lorsque l'acte juridique a
régulièrement donné naissance à une créance individuelle ou à une
obligation individuelle, cette créance, cette obligation ne peuvent
pas être touchées par le Parlement, que ce dernier agisse comme
législateur ou comme autorité administrative. Elles sont intangi-

bles. » (Pp. 180-181.)

Il v a également erreur dans l'affirmation que la proposition de
Jèze est appuyée par trois autres éminents publicistes français,
quoiqu’elle n’ait pas la portée qu’on lui a donnée. Les opinions de
Duguit, de Hauriou et de Barthélemy sont mentionnées par Jèze,
dans une autre partie de son exposé, sur une autre question.

On est allé encore plus loin: on a déclaré et répété (n°% 9 et 27
des Observations) que le Gouvernement iranien a toujours considéré
la concession de 1933 « comme nulle et non avenue ». On affirme la
« disparition automatique de la concession invalide de 1933 et de
tous ses articles ». Par cette considération, on proclame que les
articles 21 et 22 de la « soi-disant concession » sont devenus inexis-
tants. Or, l’article 21 précité paraîtrait capable d'empêcher même
le décret de nationalisation, et l’article 22 détermine impérative-
ment, dans les termes les plus larges, que « seront tranchés par la
loi d'arbitrage tous différends de nature quelconque entre les
parties et spécialement tous différends résultant de l'interprétation
de cette convention et des droits et obligations... », etc. Le même
article règle en détail la formation de la commission arbitrale.

Le Gouvernement iranien déclare expressément qu’il refuse
évidemment de nommer un arbitre et d'accepter la forme de règle-
ment instauré à l’article 22. Il justifie cette décision par la considéra-
tion que la concession à l’Anglo-Iranian Oil Company est nulle.
Cette considération paraît mal fondée parce que ni la loi iranienne
des 15 et 20 mars 1951, ni celle du ret mai de la même année n’ont
décrété la dissolution de l’Anglo-Iranian Oil Company, ni l’annula-
tion de son contrat, et ne pourraient le faire. Même si l’annulation
du contrat aurait pu être décrétée en vue de la nationalisation de
l’industrie du pétrole par l’acte unilatéral d'une des parties dans
le contrat — le Gouvernement iranien —, on ne pourrait affirmer,
dès lors, que cet acte exclurait la compétence de la commission
arbitrale instituée par l’article 26 de ce même contrat. On pourrait
considérer que cette commission serait toujours compétente pour
décider les effets et les questions découlant de l'acte et pour fixer
l'indemnisation et dire si elle la juge légitime.

75
165 OPINION DISSIDENTE DE M. LEVI CARNEIRO

Mais cette question est le fond même de l'affaire. La Cour serait

compétente — rejetée l'exception actuelle — pour décider seule-
ment s’il y a ou non obligation de soumettre le différend à l’arbi-
trage.

En tout cas, la prétention d’exclure dès maintenant toute
possiblité d'application de l’article 26 paraît mal fondée; peut-être
il survivrait même dans le cas de révocation du contrat, parce
que, dans ce cas, son application serait nécessaire. Je ne conçois
même pas que l'on puisse invoquer la révocation arbitraire du
contrat-concession et, par conséquence de son article 26, pour
exclure la compétence de la Cour pour décider de la validité de ce
même acte de révocation.

La loi iranienne du 1° mai, sans faire mention expresse de
l’article 26 du contrat-concession, a institué une commission de
cinq députés et de cinq sénateurs, élus par les deux Chambres,
avec le ministre des Finances, qui aurait la supervision de l'examen
«par le gouvernement» des réclamations du gouvernement
lui-même et aussi les «rightjul claims» de la Compagnie. Les
conclusions et les suggestions de cette commission seraient soumises
à l'approbation du Parlement. La commission devrait finir ses
travaux et présenter son rapport au Parlement avant le 31 juillet
1951: il y a déjà dix mois et demi. C’est-a-dire que les récla-
mations — même du gouvernement — et celles qui seraient « right-
ful» de la Compagnie, de l’«ex-compagnie », seront jugées par
une commission parlementaire. Dans une affaire comme celle-ci,
que l’on considère de «libération nationale», où les passions
populaires sont extrêmement exaltées, je ne peux croire que les
représentants du peuple puissent avoir la nécessaire sérénité
d'esprit pour faire le jugement demandé.

Le conseil iranien a dit à la Cour que la Compagnie devrait
présenter ses réclamations à cette commission, attendre sa décision
et, si elle ne l’acceptait pas, recourir aux tribunaux locaux. Or,
cette solution avait été écartée par l’article 26 du contrat de 1933,
qui a établi la décision, par une commission arbitrale, de toutes
les questions soulevées sur ce contrat. Il y a dans le refus de
constitution de cette commission un déni de justice de la part
du Gouvernement iranien. Je crois bien juste l'observation du
rapport d'une commission, citée par Freeman, qui établit que
le refus du juge compétent constitue aussi un déni de justice.
(Denial of justice, p. 688.)

Je vois la une grave infraction au droit international, d'autant
plus que la décision de la commission parlementaire, essentielle-
ment politique, approuvée par le Parlement, deviendrait une loi
qui ne serait même pas astreinte à respecter quelque droit de
la compagnie britannique.

En effet, la loi constitutionnelle iranienne du 8 octobre 1907
— suivant le texte publié dans le livre bien connu de Peaslee
Constitutions of Nations, page 207 — dispose à l’article 6:

76
166 OPINION DISSIDENTE DE M. LEVI CARNEIRO

« The life and property of foreigners resident in Iran are secured
and guaranteed, except in those cases in which the laws of the realm
make exceptions. » (Souligné par moi.)

Je ne connais pas, dans le droit constitutionnel contemporain,
d’infraction plus marquante d’un des principes fondamentaux du
droit international.

18. Il est vrai que le Gouvernement de |’Iran n’a pas repoussé
l’idée — au moins l’idée — ou le principe de l'indemnisation.
On nous a parlé de deux propositions et l’on peut les trouver,
à première vue, assez raisonnables et dignes de considération.
Mais quelques affirmations iraniennes peuvent aussi justifier la
réduction de l'indemnisation à la seule valeur des biens matériels,
ou annuler le montant de l'indemnisation par la déduction de
sommes considérables que la Compagnie aurait perçues indûment,
ou par l’exagération de ses profits.

La Cour n'intervient pas dans ces questions. Mais je suppose
qu’elle ne peut pas fermer les yeux devant la situation qui se
présente : en somme, malgré quelques propositions et tentatives
de solution, la Compagnie est dépossédée de sa concession et de
tous ses biens ; le Gouvernement iranien considère, par sa propre
autorité exclusive, dissoute la Compagnie et éteinte la concession
sans avoir payé quelque somme en argent comme indemnisation ;
on a seulement disposé dans la loi, on paper, sur la formation
d'un fonds pour cette indemnisation; on ne sait pas si l’on
aura déjà versé à ce dépôt quelque monnaie de la moindre valeur ;
on ne peut prévoir combien de temps il faudra pour que ce dépôt
atteigne le montant, encore indéterminé, de l'indemnisation ;
on n'a pas fixé ce montant, que l’on reconnaît dû, ni même établi
quelque procédure adéquate pour le fixer avec justice; on a
écarté l’action de la commission arbitrale, prévue par le contrat,
et on l’a remplacée par une commission parlementaire. Tout cela
a l’air d’une confiscation déguisée. Est-ce que le droit international
le permet ?

19. Je maintiens la conviction, peut-être erronée, selon laquelle
les plus modernes tendances du droit public ne sont pas encore
arrivées à admettre ce traitement d’une concession étrangère, ni
telles dispositions contre les droits et la propriété des étrangers.

Étudiant la jurisprudence de la Cour permanente, Nicholas
R. Doman concluait :

77
167 OPINION DISSIDENTE DE M. LEVI CARNEIRO

«…. it has been recognized frequently that a State has an inter-
national liability to foreign owners of expropriated property even
though it acted through non-discriminatory legislation ». (Colum-
bia Law Review, 1948, p. 1132.)

Peut-être sommes-nous sur le chemin des grandes transforma-
tions des règles applicables. Peut-être arrivera-t-on à l’adoption de
formules conciliatoires entre les courants extrêmes (Oppenheim,
International Law, éd. Lauterpacht, vol. I, par. 155 d ; J. P. Mil-
ler Jr. Du traitement par les gouvernements des intérêts étrangers,
1050, pp. 131-138). | |

Cette solution sera certainement influencée par des considérations
de la politique interne de chaque pays. Par là, le problème n'est
pas exclu du droit international. Au contraire, le droit international
doit contribuer à cette solution, en dominant les préoccupations
étroites du nationalisme jacobin.

Je me contente de rappeler les termes par lesquels Freeman
a résumé, sans exagération aucune, la doctrine généralement
acceptée :

« Whatever may be said of the nature of the State’s obligation
to permit aliens to acquire property on its territory, it is certain
that once they have been permitted to do so, international law
attaches a certain quality of sanctity to the rights thus obtained
as well as to those private rights which have been acquired
elsewhere. » (Dental of Justice, p. 516.)

On voit bien que si l’État assure la « sainteté » des droits qu’il a
permis à l'étranger d'acquérir, bien plus soigneusement doit-il
respecter les droits que lui-même a concédés en vertu d’un contrat.

Freeman reconnaît que l'État garde son « power of eminent
domain » et peut modifier les droits des étrangers par des lois
générales. Mais il observe :

«,... whereas, on the other hand, any measures expropriating private
property without compensation and directed against the property
of aliens as such would violate international law ». (Op. cit., p. 517.)

Et il ajoute :

« Although there is some difference of opinion among text writers,
the preponderance of legal authority accepts the view that no
foreigner may be deprived of his property without adequate com-
pensation—except, of course, in the special case of judicial liquidation
and analogous proceedings. This theory is generously supported
by diplomatic practice and by the jurisprudence of international
tribunals to such an extent that a general rule requiring compen-
sation must be held to form a part of the positive law governing
relations between States. » (Of. cit., pp. 517-518.)

Je moserais faire de propositions de lege ferenda, ni même de
prévisions sur l'orientation que prendra l’agitation du monde

78
168 OPINION DISSIDENTE DE M. LEVI CARNEIRO

contemporain. Je me garde aussi de vouloir exercer sur elle une
influence quelconque. Je rappelle seulement qu’au sein des Nations
Unies — organisation à laquelle appartient cette Cour, en tant que
son principal organe judiciaire — on est en train de transformer
en une convention internationale, pleinement obligatoire, la « Charte
internationale des droits de l’homme ». Dans cette Charte, approu-
vée par l’Assemblée générale des Nations Unies en décembre 1948,
je lis à l’article 17:

« Toute personne, aussi bien seule qu’en collectivité, a droit à
la propriété. Nul ne peut être arbitrairement privé de sa pro-
priété. »

20. En somme, je considère que — même si la nationalisation en
elle-même peut ne pas être considérée par le droit international —
dans le cas actuel les circonstances qui revétent l'acte du Gouverne-
ment de l’Iran semblent dénoncer une très grave infraction aux
principes du droit international.

21. Comme j'ai dit, on a présenté d’autres objections après les
deux premières que j’ai mentionnées supra (n° 8). Ainsi on a
dit que les traités avec le Danemark, la Suisse et la Turquie
étaient, par rapport à la Grande-Bretagne, res inter alios acta.
Or, la clause de la nation la plus favorisée a précisément pour
effet de rendre applicable au tiers, qui n’a pas participé au traité
ultérieur, les dispositions de ce même traité. Il n’est plus res
inter alios.

On a admis que, dans le cas actuel, les trois traités de 1934
et de 1937 agissaient conjointement avec les traités de 1857 et
de 1903. Cet argument est le seul valable. On peut reconnaître
qu'il est bien fondé. Mais, dans ces conditions, on reste dans le
cadre de la déclaration iranienne, parce que celle-ci exige (suivant
l'interprétation iranienne) qu'il s'agisse de «situations ou de faits
ayant directement ou indirectement trait à l'application des
traités .... postérieurs à la ratification ». On ne peut pas prétendre
— et la déclaration ne le dit pas — qu'il s’agisse « de situations
ou de faits» ayant trait exclusivement à application des traités
postérieurs à 1932. I] suffit, partant, que les faits aient trait à
l'application des traités de 1934 et de 1937, quoique simultanément
ils aient trait aussi à des traités de 1857 et de 1903. Dans le cas
actuel, l’application des traités de 1934 à 1937 se fait « indirecte-
ment », par force des traités de 1857 et de 1903.

La considération de ne pas avoir été l’intention du Gouverne-
ment de l'Iran d'admettre cette interprétation des termes de sa
déclaration, ne suffit pas pour l’exclure. Peut-être le Gouvernement
de l'Iran n’a-t-il même pas prévu cette conséquence des expressions
utilisées dans sa déclaration. Peu importe : le principal est qu’elle
devient irrécusable.

De même, on ne peut exclure l'application de la déclaration
d'acceptation de la juridiction de la Cour par l'Iran du fait qu'il

79
169 OPINION DISSIDENTE DE M. LEVI CARNEIRO

y ait d’autres traités conclus avec d’autres nations et antérieurs
à la ratification de cette déclaration, qui, en vertu de la clause
de la nation la plus favorisée, donnèrent aux ressortissants britan-
niques les garanties du droit international; et qu'il y ait même,
dans ce sens, l’accord par échange de notes avec le Gouvernement
britannique, de 1928. Ces conventions anciennes ne sont pas
prises en considération dès qu’on accepte — comme je l’ai fait,
pour argumenter — l'interprétation iranienne exigeant que les
traités et conventions soient postérieurs à la ratification de sa
déclaration. Ce qui importe, c'est qu'il v a trois conventions
ultérieures à cette date.

Ainsi, je rejette la considération selon laquelle le Gouvernement
britannique ne pourrait pas invoquer les traités de 1934 et de
1937 parce qu'il avait déjà la même garantie, pour ses ressor-
tissants, en vertu de l’échange de notes de 1928. Il est évident
que, si l’on exclut l’application de cet échange de notes, parce
qu'antérieur à la ratification de la déclaration, le Gouvernement
britannique peut faire valoir les traités postérieurs. La garantie
du droit international a été donnée par l’Iran aux ressortissants
britanniques, directement, par l’échange de notes de 1928, indirec-
tement, en vertu de l'application de la clause de la nation la plus
favorisée, par une dizaine de traités avec différents Etats. Main-
tenant, pour exclure la juridiction de la Cour devant la violation de
cette garantie claire et réitérée, on prétend exclure l’application des
conventions antérieures à 1932, en disant que la déclaration de
Vacceptation de la juridiction de la Cour ne fait référence qu'aux
conventions de date postérieure ; en même temps, on exclut
l'application des conventions postérieures à 1932, en disant qu'il
y avait déjà la même garantie donnée par une convention de date
antérieure à 1932. Les ressortissants britanniques seraient dans
une situation singulière : ils auraient la garantie des principes
et de la pratique du droit international — que l'Iran a consignés
dans les traités avec plusieurs Etats et dans l'échange de notes
avec le représentant du Royaume-Uni — mais ils ne pourraient
pas la faire valoir devant cette Cour. On sent bien l’artifice de
l'argument.

Alors, on a prétendu que les traités de 1857 et de 1903, étant des
traités de capitulation, ont été révoqués par la suppression du
régime des capitulations : la clause de la nation la plus favorisée
aurait disparu. Mais à cet argument on a opposé, avec avantage, que
les conseils iraniens ne sont pas allés si loin et qu’ils n’ont pas
contesté la vigueur de cette clause et des articles g du traité de
1857 et 2 du traité de 1903, qui la contiennent.

On aurait pu dire que ces deux traités n’ont pas été « acceptés
par la Perse» — condition, comme je l'ai déjà qualifiée, sub-
jective et d'application difficile. Je crois que le conseil iranien
n'a pas affirmé à la Cour que ces deux traités se trouvaient dans

80
170 OPINION DISSIDENTE DE M. LEVI CARNEIRO

cette condition. En tout cas, cette considération n'autorise pas
l'exclusion de la clause de la nation favorisée, parce qu'elle est
justifiée précisément par la suppression du régime ,capitulaire, et
cette suppression n'a pas entraîné l'annulation de telle clause.
La clause est tout à fait compatible avec le régime de suppression
des capitulations. Elle a été incluse dans une dizaine de traités
de l'Iran.

Un autre argument est de dire que la clause de la nation la plus
favorisée concède des avantages et des faveurs — et la garantie des
principes du droit international n’est ni une chose ni l’autre. C’est
évident qu’il faudra donner à la clause de la nation la plus favorisée
une portée réduite aux intérêts et aux profits plus étroitement
matériels, pour ne pas considérer comme un avantage la garantie
des principes et de la pratique du droit international.

D'autre part, cependant, on a encore dédaigné la portée de cette
garantie en disant qu’elle est une règle sous-entendue, imposée
nécessairement et qui n’a aucune signification dans un traité. Or,
je reconnais qu’il devrait en être ainsi. Le respect des principes et
de la pratique du droit international est le devoir primordial des
nations civilisées ; on ne peut concevoir sans cela une organisation
internationale. Il n’était pas nécessaire de consigner cette règle
dans aucun traité. En tout cas, on peut le considérer exprès dans
le Pacte des Nations Unies.

Mais, si nous nous mettons d'accord sur ce point-la, il faudra
vérifier les conséquences qui découlent de son acceptation. La
première de ces conséquences serait d'admettre la juridiction de la
Cour dans tous les cas de violation de ces principes ou de différends
sur leur application. Il est vrai que, à l’exception de quelques
opinions de grande valeur, mais isolées, on ne l’admet pas encore.
La jurisprudence dominante de la Cour est dans le sens de ne pas
reconnaître les obligations internationales qui ne sont pas expresses
dans un traité spécial.

Alors, comment peut-on dire, lorsqu'on présente un traité où
il y a l'obligation expresse de respecter les principes et la pratique
du droit international, que cela n'avance à rien et que cette obliga-
tion est toujours sous-entendue ?

La dernière objection présentée contre l’application de la clause
de la nation la plus favorisée, demandée par le Gouvernement du
Royaume-Uni, est que les traités de 1857 et de 1903 ne peuvent
pas être invoqués parce qu'ils sont antérieurs à la ratification de la
déclaration iranienne. Mais, comme je l'ai déjà dit, cette déclara-
tion, même si l’on accepte l'interprétation iranienne, n’exige pas
que le différend ait trait « exclusivement » à l'application des traités
postérieurs à 1932. Le différend peut résulter de l’application d’un
traité postérieur à 1932 et, simultanément, d’un autre traité anté-
rieur à cette date. Encore mieux si, comme dans le cas présent, le
traité ancien entraîne seulement l'application du traité récent.
81
171 OPINION DISSIDENTE DE M, LEVI CARNEIRO

Comme je l’ai signalé, les droits des ressortissants britanniques
proviennent des traités de 1934 et 1937, qui leur sont applicables
en vertu des dispositions des traités de 1857 et de 1903.

22. En conclusion, je remarque tout d’abord, dans cette phase
liminaire du procès, de très graves infractions aux principes et à la
pratique du droit international, dont l'observation en Iran était
garantie aux ressortissants britanniques par trois traités postérieurs
à la ratification de la déclaration iranienne d’acceptation de la juri-
diction de la Cour. Par conséquence, je conclus au rejet de l’excep-
tion d’incompétence et à la compétence de la Cour pour déterminer
la soumission du différend à la commission arbitrale, ainsi que l’a
demandé le Royaume-Uni à l'alinéa a), n° 1, de sa requête.

Je considère écartée par cette conclusion l’allégation du forum
prorogatum présentée par le conseil britannique. Les autres excep-
tions de non-recevabilité, opposées par le Gouvernement iranien,
devraient être appréciées ultérieurement, si la Cour concluait à sa
compétence. Ayant accepté l'exception d’incompétence, la Cour
ne pouvait pas connaître de ces autres exceptions.

En tout cas, il devrait être sursis à la continuation du procès
jusqu’à une nouvelle décision du Conseil de Sécurité des Nations
Unies.

(Signé) Levi CARNEIRO.

82
